Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  160888                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  LOUIS JACKSON, MICHAEL C. BIRAC, LEE                                                                  Elizabeth M. Welch,
  CRAFT, GAYLYNN CRAFT, RONALD                                                                                        Justices
  HAYES, EVERTT HODGE, STEFANIE BOYD,
  LISA SMITH, and MALIK LOWRY,
            Plaintiffs-Appellants,
  and
  SMFJ and DONALD SWINNEY,
             Plaintiffs,
  v                                                                 SC: 160888
                                                                    COA: 344058
                                                                    Oakland CC: 2018-162877-NZ
  SOUTHFIELD NEIGHBORHOOD
  REVITALIZATION INITIATIVE, FRED ZORN,
  ETOILE LIBBETT, MICHAEL A.
  MANDELBAUM, CITY OF SOUTHFIELD, KEN
  SIVER, OAKLAND COUNTY TREASURER,
  SOUTHFIELD NON-PROFIT HOUSING
  CORPORATION, SUSAN WARD WITKOWSKI,
  a/k/a SUSAN WARD or SUSAN WITKOWSKI,
  GERALD WITKOWSKI, and ANDREW
  MEISNER,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to the Oakland Circuit Court for reconsideration of the defendants’
  motions for summary disposition in light of Rafaeli v Oakland Co, ___ Mich ___ (Docket
  No. 156849, decided on July 17, 2020). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should now be
  reviewed by this Court.

        We do not retain jurisdiction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
           b0125
                                                                               Clerk